DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 are pending.  Previously withdrawn claims 17-20 are rejoined herein.  

3.	Upon approval of the terminal disclaimer filed on 7/20/21, the rejections of record have been withdrawn.

EXMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr.  John DiMaio on 8/24/21.

6.	IN THE CLAIMS:

Cancel claim 11.

Add the following.

Claim 22 (new) The liposome of claim 21, wherein the adjuvant is an attenuated lipid A derivative or phosphorylated hexaacyl disaccharide.



Claims 1-10 and 12-22 are allowed.

Upon approval of the terminal disclaimer filed on 7/20/21, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the most pertinent prior art of record (U.S. Pub 2012/01253191 2007/0026057, IDS reference) do not suggest the bilayer containing cobalt porphyrin with his-tagged macromolecule.  The binding of Co with protein transition occurs within sheltered hydrophobic bilayer. Other metal ions do not provide such binding and the complex thereof does not provide stable complex.  The ‘191 publication suggests Cu, Pb or Zn.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
Technology Center 1600
August 24, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644